— Appeal from an order of the Family Court, Onondaga County (Gina M. Glover, Ref.), entered July 14, 2011 in a proceeding pursuant to Family Court Act article 6. The order, inter alia, granted visitation to petitioners.
It is hereby ordered that the order so appealed from is unanimously modified on the law by vacating that part of the first ordering paragraph directing that petitioners’ monthly Sunday visitation take place during the parenting time of respondent Stacy L. Schaefer and inserting in place thereof a direction that petitioners’ monthly visitation take place during the parenting time of respondent Timothy John Dubiel in odd-numbered months and during the parenting time of respondent Stacy L. Schaefer in even-numbered months, and by vacating that part of the first ordering paragraph directing that petitioners have one summer weekend of visitation during the parenting time of respondent Stacy L. Schaefer, and as modified the order is affirmed without costs.
Same memorandum as in Matter of Dubiel v Schaefer (108 AD3d 1093 [2013]). Present — Smith, J.P., Peradotto, Lindley and Valentino, JJ.